         Case 1:17-cv-09168-VSB Document 61 Filed 01/22/20 Page 1 of 14




January 22, 2020

VIA 1ST CLASS MAIL, EMAIL

Jennifer Mustes, Esq.
Associate Counsel, Labor & Employment
Metro-North Railroad
420 Lexington Avenue
New York, NY 10170
JMustes@mnr.org
(212) 340-2504


               Re: Elgin Turner v. MNRR, et al


                            ***CEASE AND DESIST NOTICE***

Dear Ms. Mustes:

       As you are aware, this office represents Metro-North Railroad (“MNRR”) employee
Elgin Turner in connection with multiple claims against the MNRR and several of its
supervisory and management personnel for, inter alia, Race discrimination, Hostile Work
Environment and Retaliation under Federal, New York State Law, and New York City
Law.

       As you are also aware, there is currently a pending lawsuit regarding these claims. It
has recently come to my attention that other MNRR employees are now engaging in obvious
additional retaliation related to Mr. Turner’s lawsuit in violation of Title VII, 42 U.S.C. Section
1981, the New York State Human Rights Law and the Administrative Code of the City of New
York and also in violation of the ADA and the FMLA.

        Specifically, MNRR employees, Ms. Patricia Boada, who was initially named as a
defendant in Mr. Turner’s lawsuit, but who was dropped as a defendant before I came to
represent Mr. Turner in this matter and, Ms. Melanie Chirico, who is married to one of the
current individually-named defendants, have both been engaging in an obvious and concerted
effort to retaliate against Mr. Turner for his currently pending lawsuit.

       This outrageous, unacceptable and obvious pattern of retaliation includes numerous
false accusations of absenteeism and corresponding disciplinary proceedings. Despite Mr.
Turner’s clear requests for reasonable accommodation in the form of doctors’ notes provided
to MNRR by Mr. Turner and voicemail messages requesting leave, MNRR has failed to engage
NYC Office: One Pennsylvania Plaza, Suite 4905, New York, NY 10119 | (212) 587-0760
Philadelphia Office: 1845 Walnut Street, Suite 1600, Philadelphia, PA 19103 | (215) 391-4790
NJ Office: 73 Forest Lake Drive, West Milford, NJ 07421 | (973) 388-8625
Website: www.discriminationandsexualharassmentlawyers.com
         Case 1:17-cv-09168-VSB Document 61 Filed 01/22/20 Page 2 of 14



in interactive dialogue, as required by law and instead chosen to engage in open and obvious
retaliation due to Mr. Turner’s medical condition and due to Mr. Turner’s pending litigation.
See the attached correspondence (“Attachment A”) as evidence and examples of the unlawful
retaliation described in this letter. Mr. Turner has provided the necessary medical
documentation both before and after being issued the write-ups, yet the MNRR through the
actions of Ms. Boada and Ms. Chrico, has baselessly persisted in advancing the disciplinary
proceedings against Mr. Turner. The retaliatory actions of Ms. Boada and the extreme stress
she has inflicted upon Mr. Turner through these retaliatory actions has resulted in the medical
necessity of Mr. Turner wearing a heart-monitor at all times and numerous stress induced
ailments.

       Please be advised that all of the incidents described above will be used as evidence of
unlawful retaliation in violation of the aforementioned statutes. These retaliatory actions taken
against my client, if not immediately remedied, shall result in a protective order sought from
U.S.D.J. Vernon Broderick in the currently pending litigation against MNRR and against Ms.
Boada and Ms. Chirico individually, as well as new legal claims against MNRR, Ms. Boada
individually and Ms. Chirico individually.

        Kindly, share this letter with the appropriate personnel, including Ms. Boada and Ms.
Chirico and instruct these individuals and all other appropriate parties to immediately CEASE
AND DESIST from any further harassment and retaliation against Mr. Turner in any and all
circumstances and particularly with respect to my client’s ongoing medical problems, which
are directly attributable to the extreme emotional distress suffered due to unlawful workplace
retaliation. It should go without saying, but in order to avoid further violations giving rise to
further such claims by Mr. Turner against the MNRR and the individual perpetrators employed
by MNRR, in the event that the individuals involved in this matter are tempted to engage in
further retaliatory conduct against Mr. Turner, any and all precautions should be taken by your
office to ensure that all parties involved are fully aware that such retaliation violates the law
and will be used against all of the defendants in the pending litigation.We are prepared to seek
leave of the Court to amend the currently operative Complaint in this matter to include the
newly accrued claims or, in the alternative, to commence new litigation to seek redress for
these claims.

       Thank you for your cooperation in this regard.

Sincerely yours,

DEREK SMITH LAW GROUP, PLLC




_____________________
Seamus P. Barrett, Esq.
One Penn Plaza, Suite 4905
New York, New York 10119
        Case 1:17-cv-09168-VSB Document 61 Filed 01/22/20 Page 3 of 14



(212) 587-0760



CC via ECF:
U.S.D.J. Vernon Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007
Case 1:17-cv-09168-VSB Document 61 Filed 01/22/20 Page 4 of 14




                 Attachment A
Case 1:17-cv-09168-VSB Document 61 Filed 01/22/20 Page 5 of 14
Case 1:17-cv-09168-VSB Document 61 Filed 01/22/20 Page 6 of 14
Case 1:17-cv-09168-VSB Document 61 Filed 01/22/20 Page 7 of 14
Case 1:17-cv-09168-VSB Document 61 Filed 01/22/20 Page 8 of 14
Case 1:17-cv-09168-VSB Document 61 Filed 01/22/20 Page 9 of 14
Case 1:17-cv-09168-VSB Document 61 Filed 01/22/20 Page 10 of 14
Case 1:17-cv-09168-VSB Document 61 Filed 01/22/20 Page 11 of 14
Case 1:17-cv-09168-VSB Document 61 Filed 01/22/20 Page 12 of 14
Case 1:17-cv-09168-VSB Document 61 Filed 01/22/20 Page 13 of 14
Case 1:17-cv-09168-VSB Document 61 Filed 01/22/20 Page 14 of 14
